     Case 2:96-cv-01155-TLN-EFB Document 280 Filed 06/23/20 Page 1 of 4


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    DAVID HARSHAW, KY State Bar No. 86435
3    Assistant Federal Defender
     KARL SADDLEMIRE, State Bar No. 275856
4    Assistant Federal Defender
     801 I Street, 3rd Floor
5    Sacramento, California 95814
     Telephone: (916) 498-6666
6
     Fax: (916) 498-6656
7    E-mail: David_Harshaw@fd.org
     Attorneys for Petitioner
8
     XAVIER BECERRA, State Bar No. 118517
9    Attorney General of California
     SEAN M.MCCOY, State Bar No. 182516
10
     Deputy Attorney General
11   PETER H. SMITH, State Bar No. 138957
     Deputy Attorney General
12   DARREN K. INDERMILL, State Bar No. 252122
     Supervising Deputy Attorney General
13   ROSS K. NAUGHTON, State Bar No. 254926
14   Deputy Attorney General
     1300 I Street, Suite 125
15   P.O. Box 944255
     Sacramento, CA 94244-2550
16   Telephone: (916) 210-7680
     Fax: (916) 324-2960
17   E-mail: Peter.Smith@doj.ca.gov
18   Attorneys for Respondent

19                                          UNITED STATES DISTRICT COURT

20                                        EASTERN DISTRICT OF CALIFORNIA
21
22    JEFFREY JAY HAWKINS,                                            )   No. 2:96-cv-1155-TLN-EFB
                                                                      )
23                          Petitioner,                               )   DEATH PENALTY CASE
                                                                      )
24               v.                                                   )   STIPULATION AND [PROPOSED] ORDER
                                                                      )   TO MODIFY ORDER SCHEDULING THE
25                                                                        EVIDENTIARY HEARING
      RON BROOMFIELD, Acting Warden                                   )
26    of the California State Prison at San                           )
      Quentin,                                                        )
27                                                                    )
                            Respondent.                               )
28                                                                    )

     Stipulation to Modify Order Scheduling the Evidentiary Hearing                   Hawkins v. Davis, Case No. 2:96-cv-1155-TLN-EFB
     Case 2:96-cv-01155-TLN-EFB Document 280 Filed 06/23/20 Page 2 of 4


1                Petitioner Jeffrey Jay Hawkins and Respondent Warden Ron Broomfield hereby agree to

2     postpone the evidentiary hearing, and the preceding discovery schedule, for slightly less than one

3     year due to several difficulties presented by the COVID pandemic.

4                The COVID pandemic—and concomitant shutdown of much of the nation—is without

5     parallel. The Governor of California declared a state of emergency on March 4, 2020; President

6     Donald Trump declared a state of emergency for the country as a whole on March 13, 2020. The

7     courts, and the American economy, have been largely shut down for months. With the recent

8     slackening of many states’ stay-at-home orders, new cases are now rising in 21 states, including

9     California. Coronavirus in the U.S.: Latest Map and Case Count, The New York Times (June

10    17, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html. To date,

11    there have been 116,140 total deaths. Cases in the United States, Centers for Disease Control and

12    Prevention (June 17, 2020), https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-

13    us.html.

14               Despite months of teleworking by both Petitioner and Respondent, the COVID-crisis has

15    interfered with counsels’ ability to engage in discovery and to effectively prepare for the

16    evidentiary hearing. The pandemic has prevented counsel from conducting in-person interviews.

17    Many key witnesses—including trial counsel William Lyons and Michael Brady, to be deposed

18    in discovery—are over the age of 65, and therefore are among COVID’s vulnerable populations.

19    Accordingly, investigation and planned depositions have been suspended. Moreover, normal

20    prison visitation has been canceled state-wide, and COVID-19 cases are now rising at San

21    Quentin. Thus, no experts can even begin to evaluate Petitioner for the foreseeable future.

22               After discussion, the parties have agreed to postpone the evidentiary hearing and the final

23    status conference by ten months. The Court has supplied a new date for the evidentiary hearing,

24    and also recommended a convenient time for the final status conference. Pursuant to the Court’s

25    guidance, the parties hereby jointly request that the Court begin the evidentiary hearing on

26    August 23, 2021. The parties hereby jointly request that the Court hold the final status

27    conference on July 21, 2021.

28

     Stipulation to Modify Order Scheduling the Evidentiary Hearing   2   Hawkins v. Davis, Case No. 2:96-cv-1155-TLN-EFB
     Case 2:96-cv-01155-TLN-EFB Document 280 Filed 06/23/20 Page 3 of 4


1                The parties have also agreed to postpone the close of discovery and the submission of

2     their pre-hearing joint statement by eleven months. On August 9, 2019, the Court entered an

3     Order modifying its original June 19, 2019 Order scheduling the evidentiary hearing. ECF 275

4     (modifying Order); ECF 273 (original scheduling Order). Thereby, the Court delayed the

5     previously scheduled evidentiary hearing and the final status conference by one month; it did

6     not, however, also similarly postpone the original close of discovery date and the deadline for

7     submission of the pre-hearing joint statement by one additional month. ECF 275. The parties

8     have agreed to defer the close of discovery and the deadline for submission of the joint statement

9     by eleven months, to conform to the timetable provided by the Court’s original June 19, 2019

10    Order scheduling the evidentiary hearing. ECF 273. The parties hereby request that the Court

11    close discovery on May 24, 2021 and set the deadline for the joint statement on June 24, 2021.

12
13
14    DATED: June 19, 2020                                            Respectfully submitted,
15
                                                                      HEATHER E. WILLIAMS
16                                                                    Federal Defender

17                                                                    /s/ David Harshaw
                                                                      DAVID HARSHAW
18
                                                                      Assistant Federal Defender
19
                                                                      /s/ Karl Saddlemire
20                                                                    KARL SADDLEMIRE
                                                                      Assistant Federal Defender
21
                                                                      Attorneys for Petitioner
22
                                                                      JEFFREY JAY HAWKINS
23                                                                    XAVIER BECERRA
                                                                      Attorney General of California
24
                                                                      SEAN M. MCCOY
25                                                                    Deputy Attorney General
26
                                                                      /s/ Peter H. Smith
27                                                                    PETER H. SMITH
                                                                      Deputy Attorney General
28

     Stipulation to Modify Order Scheduling the Evidentiary Hearing      3             Hawkins v. Davis, Case No. 2:96-cv-1155-TLN-EFB
     Case 2:96-cv-01155-TLN-EFB Document 280 Filed 06/23/20 Page 4 of 4


1                                                                      /s/ Darren K. Indermill
                                                                       DARREN K. INDERMILL
2                                                                      Supervising Deputy Attorney General
3                                                                      /s/ Ross K. Naughton
4                                                                      ROSS K. NAUGHTON
                                                                       Deputy Attorney General
5
                                                                       Attorneys for Respondent
6                                                                      RON BROOMFIELD, ACTING WARDEN AT
                                                                       SAN QUENTIN
7
8
9
                                                                      ORDER
10
                 IT IS HEREBY ORDERED, the Court, having received, read, and considered the
11
      parties’ stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its
12
      entirety as its order.
13
                 Accordingly, the Court modifies its Order scheduling the evidentiary hearing and
14
      preceding discovery schedule as follows:
15
                 1. Reschedule the evidentiary hearing currently set for October 26, 2020 at 9:30 a.m. in
16
      courtroom 8, to begin August 23, 2021 at 9:30 a.m.
17
                 2. Reschedule the last status conference currently set for September 23, 2020 at 10:00
18
      a.m. in Courtroom 8, to July 21, 2021 at 10:00 a.m.
19
                 3. Reschedule the close of discovery currently set for June 22, 2020 to May 24, 2021.
20
      Any discovery motions must be filed by that date.
21
                 4. Reschedule the deadline for submission of a pre-hearing joint statement to June 24,
22
      2021.
23
24
      Dated: June 23, 2020
25                                                                            Hon. Edmund F. Brennan
                                                                              United States Magistrate Judge
26
27
28

     Stipulation to Modify Order Scheduling the Evidentiary Hearing       4             Hawkins v. Davis, Case No. 2:96-cv-1155-TLN-EFB
